Citation Nr: 0216694	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for L5-S1 spondylolysis 
with mild retrolisthesis.

2.  Entitlement to an initial rating higher than 10 percent 
for chronic lumbar syndrome.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1982 to February 1998.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for service connection for a horseshoe 
kidney and for L5-S1 spondylolysis with mild retrolisthesis.  
But the RO granted his claim for service connection for 
chronic lumbar syndrome and assigned an initial 10 percent 
rating effective from the date of receipt of his claim.  
He appealed to the Board of Veterans' Appeals (Board), 
requesting service connection for the horseshoe kidney and 
L5-S1 spondylolysis with mild retrolisthesis and a higher 
initial rating for his chronic lumbar syndrome.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During an April 2001 informal conference with a decision 
review officer (DRO), however, the veteran withdrew his claim 
for service connection for a horseshoe kidney.  Consequently, 
the only issues currently before the Board are whether he is 
entitled to service connection for the L5-S1 spondylolysis 
with mild retrolisthesis and whether he is entitled to an 
initial rating higher than 10 percent for his chronic lumbar 
syndrome.


FINDINGS OF FACT

1.  L5-S1 spondylolysis with mild retrolisthesis is a 
congenital or developmental disease that existed prior to 
when the veteran entered the military.

2.  The symptoms referable to his low back did not become 
appreciably worse during service as a result of superimposed 
disease or injury attributable to the 
pre-existing congenital or developmental disease; rather, he 
also has chronic lumbar syndrome, which was the primary 
diagnosis in service and which since has been service 
connected.

3.  The veteran has moderate limitation of motion in his low 
back with associated pain and tenderness.

4.  There are no objective clinical indications of more 
severe limitation of motion, disc disease or associated 
radiculopathy, or muscle spasm, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, or more than mild hypertrophic 
degenerative changes.


CONCLUSIONS OF LAW

1.  The veteran's L5-S1 spondylolysis with mild 
retrolisthesis was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 4.9 (2002).

2.  The criteria have been met for an initial 20 percent 
rating, but no higher, for the chronic lumbar syndrome.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  The July 1999 RO decision, which the veteran 
appealed to the Board, and the September 2000 Statement of 
the Case (SOC) explained the reasons and bases for denying 
his claims.  And since both of those documents were issued 
prior to enactment of the VCAA in November 2000, the RO sent 
him a follow-up letter in February 2001 specifically 
apprising him of this new law and all of its legal 
implications insofar as his particular appeal.  After 
receiving that letter, he also had an informal conference 
with a DRO at the RO, who in turn requested a VA examination 
to obtain medical opinions concerning the merits of the case.  
The veteran subsequently underwent the requested medical 
evaluation later in April 2001 (he already had undergone 
prior VA examinations in connection with his claims in April 
and May 1999).  Aside from that, the RO also contacted the 
local VA medical center (VAMC) in April 2001 to obtain any 
relevant treatment records located there, but the VAMC's 
records department responded that same month that the only 
records on file there were concerning the veteran's VA 
compensation and pension (C&P) examinations, all of which are 
of record.  The veteran has not indicated that any additional 
medical or other evidence, not already of record, needs to be 
obtained to support his claims.  The Supplemental Statement 
of the Case (SSOC) issued in August 2001 further discussed 
the type of evidence needed to substantiate his allegations, 
the RO's reasons and bases for continuing to deny his claims, 
and the governing laws and regulations.

Even more recently, in March 2002, after conducting a 
preliminary review of the record on appeal, the Board 
determined that further development was necessary to obtain a 
supplemental medical opinion from the VA physician who had 
examined the veteran in April 2001.  So the Board prepared a 
memorandum requesting this and the examining VA physician 
submitted his supplemental medical opinion concerning the 
case in August 2002.  After receiving it, the Board sent the 
veteran a follow-up letter later in August 2002-with a copy 
of the supplemental medical opinion enclosed, so that he 
could review it and submit any additional evidence 
or argument that he wanted to in response.  Unfortunately, 
though, the U.S. Postal Service returned the letter to the RO 
in September 2002 as undeliverable since the veteran had 
moved and did not leave a forwarding address.  The RO then 
tried to send the letter to the veteran, again, in October 
2002, at a different address, with an additional copy to his 
representative of record.  But the U.S. Postal Service 
returned the letter to the representative as undeliverable 
and unable to be forwarded.  The veteran, however, must have 
received the letter sent to him because he returned an 
unsigned copy of it to the Board later in October 2002.  He 
also returned the copy of the supplemental medical opinion 
that was obtained and included for his review and comment.  
See a Report of Contact dated in an October 2002.  So he has 
been give sufficient time to present the necessary supporting 
evidence in response.  Therefore, there is no remaining 
preliminary notice or development required by the VCAA since 
he declined his opportunity for a hearing.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This being the case, the 
Board may proceed to issue a decision in his appeal without 
fear of prejudicing him.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Entitlement to Service Connection for L5-S1 
Spondylolysis with Mild Retrolisthesis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis, even if not shown 
during service, still will be presumed to have been incurred 
in service if manifested to a compensable degree within 
1 year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The specific disorder at issue, however (L5-S1 spondylolysis 
with mild retrolisthesis), is a congenital or developmental 
condition and, therefore, obviously existed prior to the 
veteran entering the military.  As such, it is not a disease 
or injury within the meaning of applicable legislation 
for VA disability compensation purposes.  See 38 C.F.R. 
§§ 3.303, 4.9.  Consequently, it can only be service 
connected in certain very specifically 
defined circumstances-when there was aggravation during 
service by "superimposed" disease or injury.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
cf. VAOPGCPREC 11-99 (Sept. 2, 1999).  And this exception 
only applies to diseases (not defects) of congenital, 
developmental or familial origin.

The VA physician who recently submitted the supplemental 
medical opinion in August 2002, at the Board's request, 
indicated that he did not see any evidence of 
"superimposed" disease after reviewing the veteran's claims 
file (C-file).  That was the very same physician who earlier 
had conducted the VA compensation examinations in April 2001 
and May 1999, so he based his professional medical opinion 
not only on the relevant evidence he saw in the C-file, but 
also on his actual physical evaluations of the veteran.  
Thus, his medical opinion is objective and well-informed, 
which in turn is probative evidence against the claim.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

Merely because a physical evaluation board (PEB) determined 
in October 1997 that the veteran was medically unfit to 
continue serving on active duty in the military because of 
the chronic problems with his low back is not sufficient to 
show that he has additional disability due to aggravation 
while in service of his 
pre-existing congenital or developmental L5-S1 spondylolysis 
with mild retrolisthesis by "superimposed" disease or 
injury.  The PEB only indicated that his congenital or 
developmental L5-S1 spondylolysis with mild retrolisthesis 
was related, i.e., contributing to his chronic low back 
(lumbar) pain syndrome, which was the primary diagnosis and 
the actual reason for his eventual discharge from the 
military.  But even the VA examiner who concluded against the 
current claim for service connection for the pre-existing 
congenital or developmental disease acknowledged that the 
veteran's current low back pain is mechanical in nature and 
indeed attributable to that condition.  So this is not a 
point in dispute, and service connection already has been 
established for the functional impairment that he has as a 
residual of the primary diagnosis (the chronic lumbar pain 
syndrome).  It is not shown, though, that he has additional 
disability in his low back due to aggravation during service 
of the pre-existing L5-S1 spondylolysis with mild 
retrolisthesis by "superimposed" disease or injury.  And 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 3.102; Schoolman v. West, 12 Vet. App. 307, 311 (1999).

III.  Entitlement to an Initial Rating Higher than 10 Percent 
for Chronic Lumbar Syndrome

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he timely 
appealed the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context-which, in 
turn, includes determining whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. at 125-26.  This is 
considerably different from the situation discussed in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), where the 
Court concluded that the current level of functional 
impairment is the most important consideration.

The veteran's service medical records (SMRs) show that he 
began to experience low back pain (LBP) in March 1996.  He 
also had decreased range of motion (ROM) secondary to the 
pain and some signs of tenderness in his paraspinal 
lumbar muscles.  There were no signs of tenderness to 
palpation (TTP) along his vertebrae, or evidence of palpable 
spasm, and a straight leg raising (SLR) test also was 
negative.  The diagnosis was muscle strain with mechanical 
LBP.  He continued to have essentially the same complaints 
when subsequently seen on later occasions during 1996, 
including in August of that year, and when seen additionally 
at various times during 1997.  And as alluded to earlier, 
based on the findings of the PEB in October 1997, he 
eventually was discharged from the military in February 1998 
due to his chronic low back (lumbar) pain syndrome.

In the July 1999 decision appealed, the RO granted service 
connection for the chronic lumbar pain syndrome and assigned 
an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

According to Code 5295, which pertains to chronic lumbosacral 
strains, a 10 percent rating is warranted if, as here, there 
is evidence of characteristic pain on motion.  So the rating 
the veteran currently has takes into account his pain, 
meaning he cannot receive a higher rating on this basis 
alone.  Rather, to receive the next higher rating of 20 
percent under Code 5295, he also must experience muscle spasm 
on extreme forward bending and have unilateral loss of 
lateral spine motion in the standing position.  The maximum 
40 percent rating under Code 5295 requires a severe 
lumbosacral strain as evidenced by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

When examined by VA on the dates indicated, the veteran had 
the following ranges of motion (in degrees):

4/99			5/99			4/01
forward flexion		45			60			80
backward extension		NR			15			20
lateral flexion to the right	ess. "normal"		20		
	20
lateral flexion to the left	ess. "normal"		20		
	20
rotation to the right		45			30		
	NR
rotation to the left		45			30			NR

*NR means "not reported"
*ess. means "essentially"

The severity of the limitation of motion in the lumbar 
segment of the spine is determined by the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  If the limitation of 
motion is only "slight," then a 10 percent rating is 
warranted.  Conversely, if the limitation of motion is 
"moderate," then a 20 percent rating is warranted, and if 
it is "severe," then a 40 percent rating is warranted.

The results of the range of motion studies conducted during 
the VA medical examinations cited above indicate the veteran 
had "moderate" limitation of motion during the April and 
May 1999 evaluations on forward flexion, backward extension, 
and lateral flexion to each side.  He also had "moderate" 
limitation of motion on backward extension, and again on 
lateral flexion to each side, during the April 2001 
evaluation.  So he had sufficient limitation of motion, 
irrespective of his pain (although also experienced), to 
warrant increasing his initial rating to 20 percent under 
Codes 5292 and 5295.  And in fact, a 20 percent rating under 
Code 5295 was what the PEB in service assigned, too, at the 
conclusion of its proceedings.  So the veteran has had 
essentially the same degree of pain and limitation of motion 
in his low back since service, meaning there is no medical 
basis for assigning a "staged" rating-at least for these 
particular symptoms.  See Fenderson, 12 Vet. App. at 125-26.

The question then becomes whether the veteran deserves an 
initial rating higher than 20 percent for his low back 
disability on any other possible bases.  Unfortunately, the 
medical evidence of record indicates that he does not.

There were no objective clinical indications of muscle spasm 
in the low back during any of the VA examinations mentioned 
above, in April 1999, May 1999, and most recently in April 
2001.  Nor did the veteran have "marked" or "severe" 
limitation of motion, as required by Codes 5295 and 5292, 
respectively.  His limitation of motion, instead, was no more 
than "moderate."  He also did not have any of the other 
symptoms of Code 5295 that are required for a rating 
higher than 20 percent (e.g., listing of his whole spine to 
the opposite side, a positive Goldthwaite's sign, etc.).  
Furthermore, although there was X-ray evidence of 
hypertrophic degenerative changes during the April 2001 
evaluation, the examining VA physician since has indicated in 
his August 2002 supplemental medical opinion as an addendum 
to that examination that those radiographic findings were not 
entirely confirmed (uncertain, only "chronic-appearing" 
changes).  And even assuming the veteran actually has them, 
the VA examiner indicated they still are only "mild" and 
associated with the congenital or developmental 
retrolisthesis.  Therefore, since that condition is not a 
service-connected disability, this cannot be used to increase 
the rating for the chronic lumbar syndrome, which is service 
connected.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA must be able to distinguish the extent of the 
veteran's functional impairment that is due to service-
related factors, from that which is not).

There also was no objective clinical evidence of disc disease 
or associated radiculopathy during any of the VA examinations 
mentioned above.  The veteran generally had normal strength 
in his lower extremities, intact reflexes, and no signs of 
sensory deficits.  The only exceptions were the straight leg 
raising (SLR) test, which caused pain, and an absent ankle 
jerk.  But, again, his pain already is contemplated by his 
current rating.  He does not have the type of symptoms that 
would warrant application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  See also VAOPGCPREC 36-97 (Dec. 12, 1997); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Obviously, since he 
has no more than "moderate" limitation of motion, 
his lumbar spine is not ankylosed.  So he cannot receive a 
rating higher than 20 percent under Codes 5286 or 5289, 
either, because this entails complete bony fixation and total 
immobility of his spine in either a favorable or unfavorable 
position.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
He also does not have a fractured vertebra, much less 
residuals thereof, so Code 5285 does not apply.

Lastly, the VA physician who conducted the May 1999 and April 
2001 examinations indicated in his August 2002 supplemental 
medical opinion that, although the veteran experiences pain 
on motion of his lumbar spine, particularly on lumbar 
flexion, it was not feasible for the VA examiner to attempt 
to express or quantify this in terms of any additional 
limitation of motion the veteran may experience, such as 
during times when his symptoms are most prevalent 
("flare-ups").  Consequently, since the VA examiner could 
not determine this with any degree of medical certainty, the 
veteran cannot receive a rating higher than 20 percent on 
this basis either or, alternatively, on the basis of any of 
the other enumerated factors discussed in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995) of weakness or instability, 
excess or premature fatigability, or incoordination.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  This would require 
resorting to mere speculation.

For the aforementioned reasons, the evidence supports an 
increase to 20 percent, but the preponderance of the evidence 
is against a rating higher than this.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for L5-S1 spondylolysis with 
mild retrolisthesis is denied.

A 20 percent rating is granted for the chronic lumbar 
syndrome, subject to the laws and regulations governing the 
payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

